Filed 8/26/20 Megha v. Ing Bank FSB CA2/2

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.




IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
           SECOND APPELLATE DISTRICT
                  DIVISION TWO

 FALGUNI MEGHA,                                           B300259

           Plaintiff and Appellant,                       (Los Angeles County
                                                          Super. Ct. No. BC721890)
           v.

 ING BANK FSB,

           Defendant;

 CSMC 2018-SP3 TRUST,

      Intervenor and
 Respondent.




     APPEAL from a judgment of the Superior Court of
Los Angeles County. Susan Bryant-Deason, Judge. Affirmed.

         Falguni Megha, in pro. per., for Plaintiff and Appellant.

     Kutak Rock and Steven M. Dailey for Intervenor and
Respondent.
       Plaintiff and appellant Falguni Megha (Megha) appeals
from the judgment entered in favor of intervenor and respondent
CSMC 2018-SP3 Trust (CSMC) after the trial court granted,
without leave to amend, CSMC’s motion for judgment on the
pleadings in this action involving title to certain real property in
Diamond Bar, California. We affirm the judgment.
                         BACKGROUND
       The property at issue is located on Looking Glass Drive in
Diamond Bar, California (the property). A grant deed recorded
on May 14, 2004, transferred title to the property from Megha, in
her individual capacity, to Falguni Megha, Trustee of the Megha
Family Revocable Trust (the Megha Trust). On July 8, 2013, the
Megha Trust transferred title to the property to Falguni Megha,
as trustee of the Koya Singh Revocable Family Trust (the Singh
Trust).
       Before transferring the property to the Singh Trust, the
Megha Trust obtained a $323,000 loan (the loan) from ING Bank
FSB (ING Bank) secured by a deed of trust on the property
recorded on June 30, 2006 (deed of trust). ING Bank was the
original beneficiary under the deed of trust and Land America
Commonwealth was the trustee. The deed of trust allows the
loan and the deed of trust to “be sold one or more times without
prior notice to Borrower.” In a letter dated June 7, 2018, Megha
received notice that the loan had been transferred to CSMC.
       Megha, in her individual capacity, filed a verified complaint
against ING Bank on September 13, 2018, seeking cancellation of
the deed of trust and a declaration that the deed of trust was
void, although no foreclosure proceeding had been commenced to
enforce the deed of trust. Megha argued that ING Bank violated
Corporation Code section 2105 by transacting business




                                 2
improperly as a foreign corporation. She also challenged the loan
transfer to CSMC as improper because ING Bank had not
recorded an assignment of the deed of trust.1 On February 14,
2019, Megha filed a request for entry of default against ING
Bank. The clerk of the Superior Court entered default against
ING Bank that same day.
       On June 3, 2019, the trial court granted CSMC’s motion to
intervene. CSMC filed a verified answer on that same date. On
June 26, 2019, CSMC filed a motion for judgment on the
pleadings, arguing that Megha as an individual was neither the
owner of the property nor the borrower on the loan and was
therefore not the real party in interest who could assert the
claims alleged in the complaint. CSMC further argued that
Megha’s contention that ING Bank or CSMC were improperly
transacting business as foreign corporations was incorrect, as
both entities were exempt from the statutory requirement that a
foreign corporation obtain a certificate of qualification from the
California Secretary of State before transacting intrastate
business; that the statutory provisions upon which Megha relied
did not apply to the deed of trust; and that an assignment need
not be recorded to enforce the deed of trust.
       On July 25, 2019, the trial court granted CSMC’s motion
for judgment on the pleadings. The court noted that Megha had
____________________________________________________________
1     Megha filed an action against CSMC on January 3, 2019,
challenging CSMC’s ability to enforce the deed of trust. On June
3, 2019, the trial court sustained, with 20 days leave to amend,
CSMC’s demurrer to the complaint. Megha did not file an
amended pleading, and the trial court entered judgment in
CSMC’s favor on August 30, 2019. Megha appealed from the
judgment. That appeal was dismissed on March 16, 2020 for
failure to file an opening appellate brief.




                                 3
not opposed CSMC’s motion and did not appear at the hearing.
The trial court found that Megha, in her individual capacity, was
not the current owner of the property or the borrower on the loan
secured by the deed of trust and therefore was not the real party
in interest. The court further found that CSMC had “made
arguments that prima facie defeat every cause of action” in
Megha’s complaint, that Megha’s failure to oppose the motion
was deemed an admission that those arguments had merit, and
that Megha had failed to indicate how the complaint could be
amended to cure its defects. The trial court therefore granted the
motion for judgment on the pleadings without leave to amend.
       The trial court then scheduled, for August 6, 2019, an order
to show cause regarding Megha’s failure to proceed with default
judgment against ING Bank. On August 6, 2019, the trial court
ordered the parties to brief the issue of whether Megha could
proceed by default against ING Bank given the court’s July 25,
2019 ruling granting CSMC’s motion for judgment on the
pleadings.
       Megha filed a notice of appeal on August 14, 2019.
Judgment was entered in CSMC’s favor on August 19, 2019.
                           DISCUSSION
I. Standard of Review
       “The standard of review for a motion for judgment on the
pleadings is the same as that for a general demurrer: We treat
the pleadings as admitting all of the material facts properly
pleaded, but not any contentions, deductions or conclusions of
fact or law contained therein. . . . We review the complaint de
novo to determine whether it alleges facts sufficient to state a
cause of action under any theory. [Citation.]” (Dunn v. County of
Santa Barbara (2006) 135 Cal.App.4th 1281, 1298.)




                                 4
II. Abandonment of claims
      Megha’s failure to oppose CSMC’s motion for judgment on
the pleadings in the trial court below resulted in abandonment of
her claims against CSMC. (See Herzberg v. County of Plumas
(2005) 133 Cal.App.4th 1, 20 [plaintiffs abandoned claim against
defendant by failing to oppose defendant’s demurrer].) On
appeal, Megha’s failure to address the trial court’s bases for
granting the motion for judgment on the pleadings -- Megha, in
her individual capacity, is not the current owner of the property
or the borrower on the loan secured by the deed of trust, and
therefore cannot seek to quiet title in the property; Megha’s
failure to oppose CSMC’s arguments defeating every cause of
action in her complaint; and Megha’s failure to indicate how the
complaint could be amended to cure the defects -- waives her
appellate challenge to the judgment. (Telish v. State Personnel
Bd. (2015) 234 Cal.App.4th 1479, 1487, fn. 4 [failure to raise an
argument in the opening brief waives the issue on appeal].)
Megha’s appellate brief instead focuses on the trial court’s
purported refusal to enter default judgment against ING Bank
and reiterates allegations in her complaint that CSMC is not a
proper beneficiary under the deed of trust. The record contains
no order denying a motion for default judgment or any indication
that the trial court denied such a motion. That issue is
accordingly not properly before this court.




                                5
                       DISPOSITION
     The judgment is affirmed. CSMC shall recover its costs on
appeal.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.


                             ____________________________, J.
                             CHAVEZ

We concur:


__________________________, P. J.
LUI


__________________________, J.
HOFFSTADT




                                 6